Opinion,
Mr. Justice Stebbett:
The record of this “ case stated for the opinion of the court in the nature of a special verdict” is properly before us for review on the writ of error, and hence the writ of certiorari in same case was unnecessary.
It appears that, in 1885, plaintiffs below, in obedience to the order of two justices of the peace of Crawford county, expended 163.42 for the relief of a sick and helpless person whose last place of legal settlement was then in Eldred township, Warren county. As soon as they could conveniently do so, they notified the “ commissioners of the Rouse Estate ” and the “road commissioners of Eldred township,” defendants below, of the name, circumstances and condition of the pauper, and demanded, from each respectively, payment of the amount expended for her relief, which was refused.
*5In view of the facts recited in the case stated, it cannot be doubted the demand was both reasonable and just, and should have been paid by one or other of the defendants below. The Court of Quarter Sessions being of opinion that it should have been paid by the commissioners of the Rouse Estate, directed judgment against them for the amount thereof and costs. This is the subject of complaint in the only specification of error before us; and the sole question is, which of the parties named is legally liable.
A portion of the fund bequeathed by Henry W. Rouse to the county of Warren, for the benefit of the poor of that county, was expended in the erection of the Rouse hospital, which was committed to the management of the “ commissioners of the Rouse Estate,” under which name they were incorporated. The income from the charitable bequest being inadequate for the support of the poor of the county, the deficiency is provided for by taxation. By the act of April 8, 1864, P. L. 443, supplemented by the act of April 4, 1866, P. L. (1867) 1412, the care and maintenance of all the poor of the county devolved on the commissioners of the Rouse Estate; but, for reasons deemed sufficient, the law was changed by the act of March 31, 1868, P. L. 535, which provides: “That the burgess and council of the boroughs and .the road commissioners of the townships of the county of Warren, be and they are hereby authorized and required to discharge all the duties of overseers of the poor within their respective districts, so far as the care and maintenance of the poor is concerned, until such poor are committed and delivered to the Rouse hospital of said county; and for this purpose the said burgess and council and the said commissioners are hereby authorized to increase the borough and road taxes within their respective districts to an amount sufficient to enable them to carry out the provisions of this act, or, if they deem the same expedient, may levy a separate poor tax for that purpose.”
The obvious effect of this legislation was to re-erect the several boroughs and townships of the county into poor districts, invest the several officers named with all the powers and impose upon them all the duties of overseers of the poor in their respective districts until the poor under their care are committed and delivered to the Rouse hospital. The com*6missioners of the Rouse Estate were thus relieved, to that extent, of the duties previously devolved on them. Their duty to the poor of the county thereafter commenced when they were committed and delivered to the hospital, and not before.
It follows, from what has been said, that the pauper in question, having her last place of legal settlement hi Eldred township, became chargeable to that poor district; and it was the duty of the road commissioners, acting as overseers of the poor therein, to provide for her support and maintenance until she was committed and delivered to the Rouse hospital. This was never done, and hence no liability attached to plaintiffs in error. The commissioners of Crawford county, having, in obedience to the mandate of the two justices, provided the necessary relief, had a just claim upon the poor district of Eldred township for reimbursement of the amount thus expended. We think, therefore, that the judgment should have been against the road commissioners of Eldred township and not against plaintiffs in error.
Judgment reversed, and judgment is now entered on the case stated in favor of plaintiffs below, and against the road commissioners of Eldred township, defendants below, for sixty-three forty-two one hundredth dollars and costs.